Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 12, 14-15, 17-18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2020/0190621 (“Cobo”) in view of The Linde Group, Neutral hardening and annealing, Published 2017 (“NPL”), Min Yang, Experimental proposal of holding pressure time effect in hot stamping of high strength steel, Journal of Plasticity Engineering, Published April 2, 2014 (“Min”), and USPGPub No. 2018/0237877 (“Wang”).
Regarding claims 1 and 24, Cobo teaches a method of producing a motor vehicle component (paras. [0001] & [0002]), the method comprising: heating a homogenous blank of a hardenable carbon-containing steel alloy having a carbon content of not less than 0.3 percent by mass to a temperature not less than an AC3 temperature of the steel alloy (paras. [0088], [0089], [0135]-[0139]; Tables 1), removing the blank from the … furnace and hot forming and press hardening the blank, in a hot forming and press hardening mold, into the motor vehicle component (paras. [0001], [0074], [0140], & [0173]). 
Claim 24 recites the steel alloy includes iron, melting-related impurities, and alloy elements, the alloy elements including 0.3-0.4% by mass of C (carbon), 0.15-1% by mass of Si (silicon), 0.5-2% by mass of Mn (manganese), max 0.05% by mass of P (phosphorus), max 0.01% by mass of S (sulfur), max 0.01% by mass of N (nitrogen), 0.05-1% by mass of Cr (chromium), less than .25% by mass of Ni (nickel), max 0.1% by mass of Cu (copper), max 0.5% by mass of Mo (molybdenum), max 0.1% by mass of Al (aluminum), 0.02-0.1% by mass of Nb (niobium), max 0.06% by mass of V (vanadium), max 0.1% by mass of Ti (titanium), and 0.001-0.01% by mass of B (boron). Cobo further teaches the steel to include all the claimed alloy elements, except Nickel, in ranges that lie inside or overlap the claimed ranges (paras. [0080]-[0105], Table 1), wherein limitations that recite “max X%” are interpreted to include 0%. With respect to less than .25% by mass of Ni (nickel), the range taught by Cobo of .25-2% (paras. [0017] & [0105]) is so close to the claimed range that the difference between the ranges is virtually negligible. See MPEP 2144.05(I). Specifically, In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.)
Cobo teaches the heating being done in a furnace (para. [0115]), but, Cobo fails to explicitly teach the heating done in a continuous furnace. However, continuous furnaces are well known for hardening steel. NPL teaches multiple types of known continuous furnaces (pages 14-17, wherein all references to NPL refer to the document submitted with the Office action mailed on February 16, 2021). NPL further teaches it is known to control the atmosphere of continuous furnaces by pumping a gas such as nitrogen therein (pages 17-32).
In this case, Cobo teaches to heat steel to above the AC3 temperature in a furnace. However, one of skill in the art will appreciate that there are numerous furnaces that can be used for heating steel to above the AC3 temperature. NPL teaches that continuous furnaces are commonly used and it would be predictable to use a continuous furnace to heat the steel of Cobo. Thus, it would be obvious to substitute the furnace of Cobo with a continuous furnace.
Cobo et al. fail to explicitly teach supplying nitrogen to the continuous furnace under closed-loop control to establish an oxygen content of 0.5% to 3% by volume in a furnace atmosphere in the continuous furnace. However, this would have been obvious in view of Min (wherein all references to Min refer to the document submitted with the IDS submitted on October 28, 2020).
Min is also directed to hot stamping high strength steel (Abstract, page 89). Min teaches to heat the steel in a furnace having an atmosphere control system wherein the atmosphere control system pumps nitrogen into the furnace to maintain an oxygen content of between 5 and 10 percent (pages 89-90). 
Cobo et al. teach that it is known to supply nitrogen into the atmosphere of a continuous furnace (NPL, pages 17, 20-21 & 24-27). Min teaches one of skill in the art that an atmosphere control system can measure the oxygen level inside the heating device and to pump nitrogen therein in order to maintain an oxygen level between 5 and 10 percent. Since Cobo et al. and Min both teach ways of controlling the atmosphere of a heating device, it would be predictable, and thus obvious, to modify the continuous furnace of Cobo et al. to use the atmosphere control system of Min in order to maintain an oxygen level between 5 and 10 percent. Doing this will predictably reduce the amount of oxidation that forms on the steel and provide a beneficial decarburized layer as detailed below.
While an oxygen level of 5-10 percent doesn’t overlap with the clamed range of 0.5-3 percent, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, Cobo et al. teaches to reduce the oxygen level in the furnace to 5-10% in order to prevent excessive oxidation. One of skill in the art also appreciates that further reducing the oxygen content will further reduce oxidation. Since one of skill in the art knows that the oxygen content is related to the amount of nitrogen being pumped into the furnace, finding the optimal or workable oxygen content within the furnace can be found by routine experimentation.
Claim 1 also requires the hot formed motor vehicle component having a bending angle greater than 50 degrees, wherein the bending angle is determined by a plate bending test. In this case, Cobo teaches creating high strength steel alloys that are press hardened and have satisfactory bending angles, which is defined as a bending angle of greater than 50 degrees (paras. [0013] & [0035]; Table 3). Compositions B-E of Cobo (detailed in Table 1), all read on the claimed steel composition except that the nickel percentage is higher than the claimed range. However, Cobo teaches that nickel can be in a range that is prima facie obvious over the claimed range as detailed above. Thus, Cobo teaches that its process produces steel components, having a composition that reads on the claimed alloy elements, having bending angles greater than 50 degrees (Table 2). Yet, Cobo et al. fail to explicitly teach that the steel materials being heated in a continuous furnace having a supply of nitrogen and claimed oxygen content would form bending angles greater than 50 degrees. 
However, MPEP 2144.05(II)(A) states "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In this case, the claimed invention is merely carrying forward the invention of Cobo except that the heating of the steel alloy is done in a continuous furnace with a modified furnace atmosphere, i.e. substitution of an equivalent doing the same thing by substantially the same means. Therefore, determining that a steel alloy having elements in overlapping ranges as that taught by Cobo can also be heated in other furnace atmospheres, and still achieve the satisfactory bending angle is merely a carrying forward of an originally patented idea where one furnace is substituted with another doing the same thing by substantially the same means.
Claim 1 also recites performing skin decarburization during the heating in the continuous furnace to obtain a skin-decarburized layer having a thickness of 20 to 40 micrometers on either side of the blank. This would have been obvious in view of Min and Wang.
Min teaches that with the added nitrogen to the furnace and reduced oxygen content it is predictable to form a decarburized layer of less then 0.05 mm, or 50 micrometers (pages 91-93). Wang is also directed to manufacturing high strength steel vehicle pillars with that are heated and press hardened (paras. [0002], [0053] & [0055]). Wang teaches that a decarburized layer is formed on the steel blank that can be between 20 and 50 micrometers thick by providing an atmosphere of nitrogen and other gases (paras. [0061]-[0062]). The decarburized layer can significantly enhance sheet bendability and provide bending angles of much greater than 50 degrees (paras. [0087]-[0088]).
In this case, Cobo et al. is directed to forming a motor vehicle component with high bendability. Wang teaches that forming a decarburizing layer on the steel blank of between 20 and 50 micrometers can significantly enhance sheet bendability and provide bending angles of much greater than 50 degrees. Further, it would be predictable to form a decarburized layer between 20 and 50 micrometers with the furnace of Cobo et al. because Min teaches that its steels heated in a furnace with a similar atmosphere as the atmosphere of Cobo et al. (i.e. pumping nitrogen in to decrease the oxygen content to 5-10 percent) had a decarburized layer of less than 50 micrometers. Thus, it would be obvious to modify Cobo et al. such that a decarburized layer of between 20 and 50 micrometers is formed on the steel blank during heating in the furnace because this layer can provide safer vehicles by increasing the bending angle of the steel.
Claim 2 recites in the supplying nitrogen to the continuous furnace, the oxygen content is controlled to be between 0.5% and 2% by volume. While the oxygen level taught by Cobo et al. of 5-10 percent doesn’t overlap with the clamed range of 0.5-2 percent, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, Cobo et al. teaches to reduce the oxygen level in the furnace to 5-10% in order to prevent excessive oxidation. One of skill in the art also appreciates that further reducing the oxygen content will further reduce oxidation. Since one of skill in the art knows that the oxygen content is related to the amount of nitrogen being pumped into the furnace, finding the optimal or workable oxygen content within the furnace can be found by routine experimentation.
Regarding claim 3, Cobo et al. fails to explicitly teach in the supplying nitrogen to the continuous furnace, a nitrogen volume flow rate has a value per hour between two and four times a furnace volume of the continuous furnace. However, this would have been obvious in view of a separate teaching of NPL.
NPL teaches that when maintaining an atmosphere inside of a continuous furnace, the flow rate of gas will depend on different factors (pages 37-38). NPL teaches that for continuous furnaces, it is known to have a flow rate of 0.5-10 furnace volumes per hour.
In this case, Cobo et al. teaches to pump nitrogen into the continuous furnace to maintain a desired atmosphere therein, but is silent as to the flow rate needed to maintain the atmosphere. NPL teaches that it is predictable that using a flow rate of 0.5-10 furnace volumes per hour is adequate to maintain a desired atmosphere within a continuous furnace. Thus, it would be obvious to modify Cobo et al. to use a flow rate of 0.5-10 furnace volumes per hour and to adjust the flow rate based on the measured oxygen content.
Since the range of 0.5-10 furnace volumes per hour overlaps and encompasses the claimed range a prima facie case of obviousness exists.
Claim 4 recites in the supplying nitrogen to the continuous furnace, the nitrogen, based on a spatial direction, is introduced into the continuous furnace above the blank being heated. NPL teaches that it is known to inject gas into a furnace from the top (figure 51 on page 43). It would be obvious and predictable to maintain the desired atmosphere in the furnace by injecting the nitrogen on a top of the furnace (which will be above the blank being heated).
Regarding claim 5, Cobo et al. further teaches the blank is a tailored blank (Cobo, paras. [0128]-[0129], [0138]-[0140]).
Regarding claim 6, Cobo et al. further teach in the heating of the blank, the blank is guided through the continuous furnace within a period of 2 to 10 min (Cobo, para. [0139]). 
Claim 7 recites in the heating of the blank, a temperature is between 910 and 980°C in the continuous furnace. Cobo teaches the furnace to heat the blank to a temperature of 810-950 degrees Celsius (para. [0129]). Since this range overlaps the claimed range a prima facie case of obviousness exists. See MPEP 2144.05(I).
Claim 12 recites the supplying nitrogen to the continuous furnace, the oxygen content is controlled to be between 0.5% and 1% by volume. While the oxygen level taught by Cobo et al. of 5-10 percent doesn’t overlap with the clamed range of 0.5-1 percent, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, Cobo et al. teaches to reduce the oxygen level in the furnace to 5-10% in order to prevent excessive oxidation. One of skill in the art also appreciates that further reducing the oxygen content will further reduce oxidation. Since one of skill in the art knows that the oxygen content is related to the amount of nitrogen being pumped into the furnace, finding the optimal or workable oxygen content within the furnace can be found by routine experimentation.
Claim 14 recites in the supplying nitrogen to the continuous furnace, a nitrogen volume flow rate has a value per hour between 2.5 and 3.5 times a furnace volume of the continuous furnace. This is obvious for the same reasons as detailed in the rejection to claim 3, above.
Claim 15 recites in the supplying nitrogen to the continuous furnace, a nitrogen volume flow rate has a value per hour three times a furnace volume of the continuous furnace. This is obvious for the same reasons as detailed in the rejection to claim 3, above.
Regarding claim 17, Cobo et al. fail to explicitly teach in the heating of the blank, the blank is guided through the continuous furnace within a period of 120 to 360 sec. Cobo et al. teaches to heat the blank for 390 seconds (para. [0139]). One of skill in the art will appreciate that the time taught by Cobo is so close to the claimed range that substantially the same results would be expected, thus a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 18, Cobo et al. further teach in the heating of the blank, the temperature within the continuous furnace is more than 5% higher than the AC3 temperature of the steel alloy (Cobo, paras. [0090], [0129] & [0161], wherein the temperature range includes numerous temperatures above the AC3 temperature).
Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cobo et al. as applied to claim 1, and further in view of WO2017016536A1 (“Handing”) and Henri Jarvinen et al., Effect of paint baking treatment on the properties of press hardened boron steels, Journal of Material Processing Tech. 252 (Feb 2018) 90-104 (“Jarvinen”).
Regarding claim 21, Cobo et al. fail to explicitly teach performing cathodic dip painting, wherein a tensile strength Rm of the motor vehicle component is greater than 1700 MPa after the performing of the cathodic dip painting.
Handing teaches that high strength motor vehicle components are subject to corrosion, and, after manufacturing, applying a cathodic dip coating can protect against it (paras. [0006] & [0015], wherein all references to Handing refer to the machine translation submitted with the Office action mailed on February 16, 2021).
Because Cobo et al. is also directed to high strength vehicle components, there would be a reasonable expectation of success of applying a cathodic dip coating and that it will protect against corrosion. Thus, it would be obvious to modify Cobo et al. to apply a cathodic dip coating to protect against corrosion.
Since Cobo teaches the steel compositions comprising tensile strengths significantly above 1700 MPa (Table5), one of skill in the art will reasonably infer that the tensile strength will be greater than 1700 MPa after the cathodic dip painting.
Cobo et al. fail to explicitly teach performing the cathodic dip painting to increase a yield strength of the motor vehicle component. However, this would have been obvious in view of Jarvinen.
Jarvinen is directed to the effect of a paint baking treatment on hardened boron steels (Title, wherein all references to Jarvinen refer to the document submitted with the Advisory Action mailed on September 28, 2021). Jarvinen teaches that it is known for paint baking treatments to increase the yield strength of hardened boron steels, for example the increase to be around 150 MPa (Abstract, pages 90-91 & 99-101). 
In this case, both Cobo et al. and Jarvinen are directed to applying coatings on hardened steel containing boron, wherein cathodic dip coating processes are known to employs a baking process. Jarvinen teaches that it is predictable to raise the yield strength of the steel depending on the coating baking process. Thus, it would be obvious to modify the cathodic dip painting process of Cobo et al. to include a baking process that raises the yield strength.
Claim 11 recites after the cathodic dip painting, the motor vehicle component has the yield strength greater than 1300 MPa. Cobo teaches that the yield strengths after hardening are between 1300-1600 MPa (paras. [0037] & [0179]). Thus, as detailed in the rejection to claim 21 above, since the cathodic dip painting increased the yield strength, the yield strength after cathodic dip painting will also be over 1300 MPa.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cobo et al. as applied to claim 1, and further in view of Handing.
Claim 16 recites after the hot forming and press hardening, coating the motor vehicle component. This is obvious in view of Handing for the same reasons detailed in the rejection to claim 21, above (i.e. obvious to provide a coating with cathodic dip painting to prevent corrosion).
Claims 1, 16, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2021/0115527 (“Chen”) in view of NPL, Min, and Wang.
Regarding claims 1 and 24, Chen teaches a method of producing a motor vehicle component (paras. [0001], [0008] & [0081]), the method comprising: heating a homogenous blank of a hardenable carbon-containing steel alloy having a carbon content of not less than 0.3 percent by mass in a … furnace to a temperature not less than an AC3 temperature of the steel alloy (paras. [0041]-[0042], [0044], [0051], [0070], [0092], [0101] & [0115]), removing the blank from the … furnace and hot forming and press hardening the blank, in a hot forming and press hardening mold, into the motor vehicle component (paras. [0046]-[0047], [0101] & [0115]). 
Claim 24 recites the steel alloy includes iron, melting-related impurities, and alloy elements, the alloy elements including 0.3-0.4% by mass of C (carbon), 0.15-1% by mass of Si (silicon), 0.5-2% by mass of Mn (manganese), max 0.05% by mass of P (phosphorus), max 0.01% by mass of S (sulfur), max 0.01% by mass of N (nitrogen), 0.05-1% by mass of Cr (chromium), less than .25% by mass of Ni (nickel), max 0.1% by mass of Cu (copper), max 0.5% by mass of Mo (molybdenum), max 0.1% by mass of Al (aluminum), 0.02-0.1% by mass of Nb (niobium), max 0.06% by mass of V (vanadium), max 0.1% by mass of Ti (titanium), and 0.001-0.01% by mass of B (boron). Chen further teaches the steel to include all the claimed alloy elements in ranges that lie inside or overlap the claimed ranges (paras. [0050]-[0080]).
Chen teaches the heating being done in a furnace (paras. [0042], [0101] & [0115]), but, Chen fails to explicitly teach the heating done in a continuous furnace. However, continuous furnaces are well known for hardening steel. NPL teaches multiple types of known continuous furnaces (pages 14-17, wherein all references to NPL refer to the document submitted with the Office action mailed on February 16, 2021). NPL further teaches it is known to control the atmosphere of continuous furnaces by pumping a gas such as nitrogen therein (pages 17-32).
In this case, Chen teaches to heat steel to above the AC3 temperature in a furnace or other heating devices. One of skill in the art will appreciate that there are numerous furnaces that can be used for heating steel to above the AC3 temperature. NPL teaches that continuous furnaces are commonly used and it would be predictable to use a continuous furnace to heat the steel of Chen. Thus, it would be obvious to substitute the furnace of Chen with a continuous furnace.
Chen et al. fail to explicitly teach supplying nitrogen to the continuous furnace under closed-loop control to establish an oxygen content of 0.5% to 3% by volume in a furnace atmosphere in the continuous furnace. However, this would have been obvious in view of Min (wherein all references to Min refer to the document submitted with the IDS submitted on October 28, 2020).
Min is also directed to hot stamping high strength steel (Abstract, page 89). Min teaches to heat the steel in a furnace having an atmosphere control system wherein the atmosphere control system pumps nitrogen into the furnace to maintain an oxygen content of between 5 and 10 percent (pages 89-90).
In this case, Chen et al. teach that it is known to supply nitrogen into the atmosphere of a continuous furnace (NPL, pages 17, 20-21 & 24-27). Min teaches one of skill in the art that an atmosphere control system can measure the oxygen level inside the heating device and to pump nitrogen therein in order to maintain an oxygen level between 5 and 10 percent. Since Chen et al. and Min both teach ways of controlling the atmosphere of a heating device, it would be predictable, and thus obvious, to modify the continuous furnace of Chen et al. to use the atmosphere control system of Min in order to maintain an oxygen level between 5 and 10 percent. Doing this will predictably reduce the amount of oxidation that forms on the steel and form a beneficial decarburized layer on the steel as detailed below.
While an oxygen level of 5-10 percent doesn’t overlap with the clamed range of 0.5-3 percent, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, Chen et al. teaches to reduce the oxygen level in the furnace to 5-10% in order to prevent excessive oxidation. One of skill in the art also appreciates that further reducing the oxygen content will further reduce oxidation. Since one of skill in the art knows that the oxygen content is related to the amount of nitrogen being pumped into the furnace, finding the optimal or workable oxygen content within the furnace can be found by routine experimentation.
Claim 1 also requires the hot formed motor vehicle component having a bending angle greater than 50 degrees, wherein the bending angle is determined by a plate bending test. In this case, Chen teaches creating high strength steel alloys that are press hardened and have bending angles of more than 50 degrees based on bending tests (paras. [0091] & [0116]; Tables 2-4). Thus, Chen teaches that its process produces steel components, having a composition that reads on the claimed alloy elements, having bending angles greater than 50 degrees. Yet, Chen et al. fail to explicitly teach that the steel materials being heated in a continuous furnace having a supply of nitrogen and claimed oxygen content would form bending angles greater than 50 degrees. 
However, MPEP 2144.05(II)(A) states "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In this case, the claimed invention is merely carrying forward the invention of Chen except that the heating of the steel alloy is done in a continuous furnace with a modified furnace atmosphere, i.e. substitution of an equivalent doing the same thing by substantially the same means. Therefore, determining that a steel alloy having elements in overlapping ranges as that taught by Chen can also be heated in other furnace atmospheres, and still achieve the satisfactory bending angle is merely a carrying forward of an originally patented idea where one furnace is substituted with another doing the same thing by substantially the same means.
Claim 1 also recites performing skin decarburization during the heating in the continuous furnace to obtain a skin-decarburized layer having a thickness of 20 to 40 micrometers on either side of the blank. This would have been obvious in view of Min and Wang.
Min teaches that with the added nitrogen to the furnace and reduced oxygen content it is predictable to form a decarburized layer of less then 0.05 mm, or 50 micrometers (pages 91-93). Wang is also directed to manufacturing high strength steel vehicle pillars with that are heated and press hardened (paras. [0002], [0053] & [0055]). Wang teaches that a decarburized layer is formed on the steel blank that can be between 20 and 50 micrometers thick by providing an atmosphere of nitrogen and other gases (paras. [0061]-[0062]). The decarburized layer can significantly enhance sheet bendability and provide bending angles of much greater than 50 degrees (paras. [0087]-[0088]).
In this case, Chen et al. is directed to forming a motor vehicle component with high bendability. Wang teaches that forming a decarburizing layer on the steel blank of between 20 and 50 micrometers can significantly enhance sheet bendability and provide bending angles of much greater than 50 degrees. Further, it would be predictable to form a decarburized layer between 20 and 50 micrometers with the furnace of Chen et al. because Min teaches that its steels heated in a furnace with a similar atmosphere as the atmosphere of Chen et al. (i.e. pumping nitrogen in to decrease the oxygen content to 5-10 percent) had a decarburized layer of less than 50 micrometers. Thus, it would be obvious to modify Chen et al. such that a decarburized layer of between 20 and 50 micrometers is formed on the steel blank during heating in the furnace because this layer can provide safer vehicles by increasing the bending angle of the steel.
Claim 16 recites after the hot forming and press hardening, coating the motor vehicle component. Chen teaches to coat the parts after hot forming in order to provide corrosion protection of the final part (para. [0092]).
Regarding claim 22, Chen further teaches the alloy elements includes less than 0.1% by mass of Ni (nickel) (para. [0067]).
Regarding claim 23, Chen further teaches said hot forming and press hardening are after said removing, and said removing is after said heating (paras. [0046]-[0047], [0101] & [0115]).
Claims 1, 16, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2021/0189517 (“Gerber”) in view of NPL, Min, and Wang.
Regarding claim 1 and 24, Gerber teaches a method of producing a motor vehicle component (paras. [0064] & [0066]), the method comprising: heating a homogenous blank of a hardenable carbon-containing steel alloy having a carbon content of not less than 0.3 percent by mass in a … furnace to a temperature not less than an AC3 temperature of the steel alloy (paras. [0013]-[0014], [0079], [0089]-[0090], [0100], [0103], [0112 & [0135]; Table 2), removing the blank from the … furnace and hot forming and press hardening the blank, in a hot forming and press hardening mold, into the motor vehicle component (paras. [0090]-[0092] & [0135]-[0136]). 
Claim 24 recites the steel alloy includes iron, melting-related impurities, and alloy elements, the alloy elements including 0.3-0.4% by mass of C (carbon), 0.15-1% by mass of Si (silicon), 0.5-2% by mass of Mn (manganese), max 0.05% by mass of P (phosphorus), max 0.01% by mass of S (sulfur), max 0.01% by mass of N (nitrogen), 0.05-1% by mass of Cr (chromium), less than .25% by mass of Ni (nickel), max 0.1% by mass of Cu (copper), max 0.5% by mass of Mo (molybdenum), max 0.1% by mass of Al (aluminum), 0.02-0.1% by mass of Nb (niobium), max 0.06% by mass of V (vanadium), max 0.1% by mass of Ti (titanium), and 0.001-0.01% by mass of B (boron). Gerber further teaches the steel to include all the claimed alloy elements in ranges that lie inside or overlap the claimed ranges (paras. [0013]-[0028] & [0068]-[0081]).
Gerber teaches the heating being done in a furnace (paras. [0103] & [0135]), but, Gerber fails to explicitly teach the heating done in a continuous furnace. However, continuous furnaces are well known for hardening steel. NPL teaches multiple types of known continuous furnaces (pages 14-17, wherein all references to NPL refer to the document submitted with the Office action mailed on February 16, 2021). NPL further teaches it is known to control the atmosphere of continuous furnaces by pumping a gas such as nitrogen therein (pages 17-32).
In this case, Gerber teaches to heat steel to above the AC3 temperature in a furnace. However, one of skill in the art will appreciate that there are numerous furnaces that can be used for heating steel to above the AC3 temperature. NPL teaches that continuous furnaces are commonly used and it would be predictable to use a continuous furnace to heat the steel of Gerber. Thus, it would be obvious to substitute the furnace of Gerber with a continuous furnace.
Gerber et al. fail to explicitly teach supplying nitrogen to the continuous furnace under closed-loop control to establish an oxygen content of 0.5% to 3% by volume in a furnace atmosphere in the continuous furnace. However, this would have been obvious in view of Min (wherein all references to Min refer to the document submitted with the IDS submitted on October 28, 2020).
Min is also directed to hot stamping high strength steel (Abstract, page 89). Min teaches to heat the steel in a furnace having an atmosphere control system wherein the atmosphere control system pumps nitrogen into the furnace to maintain an oxygen content of between 5 and 10 percent (pages 89-90).
In this case, Gerber et al. teach that it is known to supply nitrogen into the atmosphere of a continuous furnace (NPL, pages 17, 20-21 & 24-27). Min teaches one of skill in the art that an atmosphere control system can measure the oxygen level inside the heating device and to pump nitrogen therein in order to maintain an oxygen level between 5 and 10 percent. Since Gerber et al. and Min both teach ways of controlling the atmosphere of a heating device, it would be predictable, and thus obvious, to modify the continuous furnace of Gerber et al. to use the atmosphere control system of Min in order to maintain an oxygen level between 5 and 10 percent. Doing this will predictably reduce the amount of oxidation that forms on the steel and form a beneficial decarburized layer on the steel as detailed below.
While an oxygen level of 5-10 percent doesn’t overlap with the clamed range of 0.5-3 percent, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, Gerber et al. teaches to reduce the oxygen level in the furnace to 5-10% in order to prevent excessive oxidation. One of skill in the art also appreciates that further reducing the oxygen content will further reduce oxidation. Since one of skill in the art knows that the oxygen content is related to the amount of nitrogen being pumped into the furnace, finding the optimal or workable oxygen content within the furnace can be found by routine experimentation.
Claim 1 also requires the hot formed motor vehicle component having a bending angle greater than 50 degrees, wherein the bending angle is determined by a plate bending test. In this case, Gerber teaches creating high strength steel alloys that are press hardened and have bending angles of more than 70 degrees based on bending tests (paras. [0002], [0013], [0064] & [0143]; Table 3). Thus, Gerber teaches that its process produces steel components, having a composition that reads on the claimed alloy elements, having bending angles greater than 50 degrees. Yet, Gerber et al. fail to explicitly teach that the steel materials being heated in a continuous furnace having a supply of nitrogen and claimed oxygen content would form bending angles greater than 50 degrees. 
However, MPEP 2144.05(II)(A) states "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In this case, the claimed invention is merely carrying forward the invention of Gerber except that the heating of the steel alloy is done in a continuous furnace with a modified furnace atmosphere, i.e. substitution of an equivalent doing the same thing by substantially the same means. Therefore, determining that a steel alloy having elements in overlapping ranges as that taught by Gerber can also be heated in other furnace atmospheres, and still achieve the satisfactory bending angle is merely a carrying forward of an originally patented idea where one furnace is substituted with another doing the same thing by substantially the same means.
Claim 1 also recites performing skin decarburization during the heating in the continuous furnace to obtain a skin-decarburized layer having a thickness of 20 to 40 micrometers on either side of the blank. This would have been obvious in view of Min and Wang.
Min teaches that with the added nitrogen to the furnace and reduced oxygen content it is predictable to form a decarburized layer of less then 0.05 mm, or 50 micrometers (pages 91-93). Wang is also directed to manufacturing high strength steel vehicle pillars with that are heated and press hardened (paras. [0002], [0053] & [0055]). Wang teaches that a decarburized layer is formed on the steel blank that can be between 20 and 50 micrometers thick by providing an atmosphere of nitrogen and other gases (paras. [0061]-[0062]). The decarburized layer can significantly enhance sheet bendability and provide bending angles of much greater than 50 degrees (paras. [0087]-[0088]).
In this case, Gerber et al. is directed to forming a motor vehicle component with high bendability. Wang teaches that forming a decarburizing layer on the steel blank of between 20 and 50 micrometers can significantly enhance sheet bendability and provide bending angles of much greater than 50 degrees. Further, it would be predictable to form a decarburized layer between 20 and 50 micrometers with the furnace of Gerber et al. because Min teaches that its steels heated in a furnace with a similar atmosphere as the atmosphere of Gerber et al. (i.e. pumping nitrogen in to decrease the oxygen content to 5-10 percent) had a decarburized layer of less than 50 micrometers. Thus, it would be obvious to modify Gerber et al. such that a decarburized layer of between 20 and 50 micrometers is formed on the steel blank during heating in the furnace because this layer can provide safer vehicles by increasing the bending angle of the steel.
Claim 16 recites after the hot forming and press hardening, coating the motor vehicle component. Gerber teaches to subject some the samples to cathodic dip painting after being removed from the hot forming tool (para. [0141]).
Regarding claim 22, Gerber further teaches the alloy elements includes less than 0.1% by mass of Ni (nickel) (paras. [0025] & [0078]).
Regarding claim 23, Gerber further teaches said hot forming and press hardening are after said removing, and said removing is after said heating (para. [0135]).

Response to Arguments
Applicant's arguments filed July 7, 2022 have been fully considered.  Applicant argues that none of the cited references teach the skin decarburized layer added to claim 1. Min (previously referred to as Wang) teaches that its furnace atmosphere (that pumps in nitrogen to reduce the oxygen content to between 5 and 10 percent) can provide a decarburized layer on the steel of up to 50 micrometers. In addition, Wang has been added to the rejections that teaches a range (20 to 50 micrometers) closer to the claimed range and teaches motivation for having a decarburized layer in the claimed range. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”